

Exhibit 10.13
[idexcorp4printcolorrgba01.jpg]
IDEX Corporation
630 Dundee Road, Suite 400
Northbrook, IL 60062-2745
847-498-7070




PERSONAL AND CONFIDENTIAL


December 15, 2008
Mr. Brett Finley
118 Shelter Cove Lane
Mooresville, NC 28117


Dear Brett,


We are pleased to confirm our offer to you for the position of Predisdent,
Pulsafeeder, a unit of IDEX Corporation. The position is situated at the
Pulsafeeder office located in Rochester, New York. In this position, you will
report directly to Terry Atwater, President of Water Treatment. The following
terms apply to this offer:


•
Your annual base salary will be $200,000, payable on a biweekly basis at the
rate of $7692.30 per pay period. While we hope that you have a long and mutually
beneficial relationship with Pulsafeeder and IDEX, your employment is considered
at will and will not be for any fixed term or definite period and may be
terminated at any time.



•
You will be eligible for participation in our Management Incentive Compensation
Plan (MICP), which provides annual incentive earnings opportunity based on
company and personal performance. You will be placed in Salary Range 21, which
means your target level of incentive compensation will be 45% of your annual
base pay. This amount will be prorated for 2008 based on your starting date. The
actual pay-out under the plan could be more or less than the target level and
will depend on the performance of Pulsafeeder and your individual performance.



•
You will be eligible for annual stock option awards typically made at the Annual
Shareholders’ Meeting in the spring. The initial price at which these awards are
granted will be the fair market value on the grant date. When granted, we will
provide you with agreements, and ask that you sign the agreements and complete a
beneficiary form.



•
You will be eligible for the full range of benefits: 401(k) IDEX Savings Plan,
the IDEX Defined Contribution Plan, medical and dental coverage, short-term and
long-term disability coverage, life insurance, and business travel accident
coverage. A ChoiceComp folder describing our flexible benefit plan is enclosed.
You will be eligible for these benefits immediately upon your employment dated.



•
You are eligible for a car allowance of $900 per month plus reimbursement of
gas. This car allowance will be paid to you on a biweekly basis via payroll and
is subject to appropriate tax withholding.



•
You will be eligible for three (3) weeks of vacation which will be prorated
based on your start date for 2008. You will be eligible for the full three (3)
weeks of vacation annually, effective January 1, 2009.



•
Subject to approval from our Board of Directors, you will be eligible for equity
grants in the form of a combination of stock options and restricted shares under
the IDEX Incentive Award Plan at our annual grant in April. These annual awards
are currently targeted at a value of 50% of base salary. This plan is designed
to provide an incentive and reward to key employees who are in a position to
make substantial contributions to the success of the company.



The initial price at which these awards are granted will be the closing price of
IDEX common stock on the day of the grant date. When granted, we will provide
you with a grant agreement, and ask that you sign the agreement and complete a
beneficiary designation form.





--------------------------------------------------------------------------------



Upon hire, you will be granted a stock option award of 4,000 options. These
options will vest ratably at 25% each year as of the anniversary of the grant.
The option price will be the closing price of IDEX common stock on the grant
date. Also, upon hire, you will be granted 1,500 restricted shares of IDEX
common stock that will cliff (100%) vest on the third anniversary of the grant.
Unvested restricted stock is eligible to receive dividend payments.


•
You will be eligible for select provisions of the IDEX moving policy during the
first 12 months of your employment, including reimbursement of realtor
commissions and closing costs on the sale of your current home in Mooresville,
NC through our third-party home sale assistance provider under the Buyer Value
Option (BVO), reimbursement of closing costs and fees involved in the purchase
of a Rochester-area home, and payment of household goods moving expenses
temporary living expense, and final move expenses. Your relocation will be
coordinated through the IDEX approved vendor NEI Global Relocation.



•
In the event that you are terminated from IDEX during your first 24 calendar
months of employment in Rochester New York, without cause, you will be provided
relocation benefits to cover the expense to relocate you from the Rochester, New
York area back to the geographical area of Mooresville, North Carolina. You will
be eligible for select provisions of the IDEX moving policy, including
reimbursement of realtor commissions (up to a maximum that will be in IDEX’s
sole discretion) and closing costs on the sale of your current home in
Rochester, New York through our third-party home sale assistance provider under
the buyer Value Option (BVO), and payment of household goods moving expenses all
within the IDEX/NEI policy. Your relocation will be coordinated through the IDEX
approved vendor NEI Global Relocation. This benefit is not “open-ended” and will
only be available to you within six (6) months following a ‘no-cause”
termination.



This offer of employment is subject to your satisfactory completion of a drug
and alcohol abuse screening test, to be scheduled at a qualified laboratory, and
a background screening.


At IDEX, we have a strong standard of conduct and ethics policy. Immediately
upon accepting employment, you will be required to go through on-line training
on this policy and will be expected to abide by it.


The company does require that all new salaried employees agree to and sign an
Employee Confidentiality Information, Work Product, Non-Disclosure and
Non-Solicitation Agreement. Two copies are enclosed. Please sign and return one
copy and maintain the second copy for your file.


Two copies of this offer letter are enclosed. Please indicate your acceptance of
this offer by signing on the line provided below and return a signed copy to me
by 12:00 noon on Tuesday, December 16, 2008.


Brett, we have discussed the importance of the Pulsafeeder business to IDEX and
some of the critical challenges that the team faces. We are confident that your
leadership skills and experience can make a significant contribution to the
success of Pulsafeeder and IDEX, and that this position can be a positive
professional step for you.


 
 
Sincerely,
 
 
 
/s/ Terrence L. Collins
 
 
 
Global VP - Human Resources
 
 
 
 
 
/s/ Brett E. Finley
 
 
12/15/2008
Acceptance
 
 
Date
Brett E. Finley
 
 
 



Cc:     T. Atwater
K. Hostetler
H. Morgan
B. Buholzer


Enclosures:
•
2008 Choice Comp Benefits Booklet

•
MICP (Management Incentive Compensation Plan) Document

•
Employee Confidentiality Information, Work Product, Non-Disclosure and
Non-Solicitation Agreement




--------------------------------------------------------------------------------



[idexcorp4printcolorrgba01.jpg]
IDEX Corporation
1925 West Field Court
Suite 200
Lake Forest, IL 60045-4824
United States
www.idexcorp.com






PERSONAL AND CONFIDENTIAL


February 12, 2014


Mr. Brett Finley
1221 Riverwoods Road
Lake Forest, IL 60045


Dear Brett:


In your role as Group Vice President, I am pleased to inform you of the
following changes to the terms which apply to your employment with IDEX:


•
The changes are effective March 2, 2014.



•
You are eligible to enroll in the Executive Long Term Disability program which
provides additional income in the case of total and permanent disability. This
program is fully paid by IDEX. You will be issued an individual policy that
provides several additional benefits above and beyond the Group LTD plan that is
in place for employees.



•
In the event of a “Change in Control”, as defined in the Amended and Restated
IDEX Corporation Supplemental Executive Retirement Plan, that results in your
termination from service within twenty-four (24) months of the Change in
Control, the Company shall be obligated to pay your base salary at the rate then
in effect and your then current target annual bonus (MICP or equivalent pay) for
a minimum of twenty-four (24) months following the date of termination (for a
total payment of two (2) times both base salary and target annual bonus). This
payment shall not be applicable in the event of your voluntary termination.



•
If, in the future, your employment with IDEX Corporation is terminated, without
cause (“cause” defined as willful misconduct or fraudulent behavior), IDEX will
pay you up to twelve (12) months base salary at the then current monthly base
rate plus your targeted annual incentive bonus in exchange for a signed release.
Such benefit will not be applicable in the event of your voluntary termination.



Brett, thank you for the contributions you have made to the IDEX team. I am
confident that your leadership skills can continue to make a significant
contribution to the success of IDEX.




 
 
Sincerely,
 
 
 
/s/ Andrew Silvernail
 
 
 
Chief Executive Officer
 
 
 
 
 
/s/ Brett E. Finley
 
 
2/27/2014
Acceptance
 
 
Date
Brett E. Finley
 
 
 


